Citation Nr: 0838890	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-34 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for an acquired 
psychiatric disability.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1973 to September 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2004.

Service connection for a mental condition diagnosed as 
bipolar disorder was denied in January 2004 on the basis that 
no new and material evidence had been received to reopen a 
previously denied claim.  However, in the course of appellate 
development, a positive nexus examination was obtained; this 
evidence is new and material and the RO subsequently 
considered the claim on the merits, as indicated in an 
October 2007 supplemental statement of the case.  In view of 
the nexus opinion, the Board agrees that the claim has been 
reopened by new and material evidence; thus the claim will be 
reviewed on a de novo basis.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007); Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).

The issues of service connection for an acquired psychiatric 
disability and entitlement to a TDIU rating are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A chronic back disability, if present, is not related to 
service.

2.  A chronic neck disability, if present, is not related to 
service.



CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by active service, nor may such be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A chronic neck disability was not incurred in or 
aggravated by active service, nor may such be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In a letter dated in December 2002, prior to the initial 
adjudication of the claims, the RO advised the claimant of 
the information necessary to substantiate the claims for 
service connection for back and neck disabilities, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was notified of the service 
incurrence, current disability, and nexus elements of a 
service connection claim.  He was advised of various types of 
lay, medical, and employment evidence that could substantiate 
the various elements of his service connection claims.  
Later, in March 2006, he was provided with information 
regarding assigned ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The claims were 
subsequently readjudicated in a December 2007 supplemental 
statement of the case.  Therefore, any timing defect in the 
provision of this aspect of the notice was harmless error.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Hence, 
the VCAA notice requirements have been satisfied.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, the service medical 
records have been obtained, to the extent available.  The RO 
attempted to obtain service medical records pertaining to an 
accident for which she was reportedly treated at Garmisch, 
Germany, but the National Personnel Records Center (NPRC) 
responded that there was no listing for a Garmisch Military 
Hospital.  Information pertaining to the U.S. Army Garrison 
at Garmisch also does not indicate the existence of a 
hospital at the garrison.  Therefore, all reasonable efforts 
have been made to obtain the records, and further attempts 
would be futile.  All identified post-service private and VA 
medical records have been obtained to the extent possible.  
As discussed below, there is no credible indication that any 
current back or neck disability is related to service, or to 
a service-connected disability; therefore, an examination as 
to those issues is not warranted.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also Dalton v. Nicholson, 21 Vet.App. 23 
(2007).  The veteran canceled a Board hearing request.  Thus, 
the Board also concludes that VA's duty to assist has been 
satisfied.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what she 
experienced; for example, she is competent to report that she 
had certain injuries during service or that she experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, she is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because she does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In evaluating the evidence in a claim, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Only if the preponderance of the evidence is against the 
claim is it denied.  See Gilbert.  

Service medical records do not show that the veteran was 
treated for back or neck injuries in service.  Although she 
states that she injured her neck and back in a skiing 
accident in which she also sustained multiple other injuries, 
including a fractured leg, service medical records do not 
confirm back and neck injuries.  She was treated, on November 
19, 1973, for an injury thought to be a fracture of the right 
lower extremity bones, which occurred two days earlier.  
Although the records of the treatment for the injury two days 
earlier (November 17, 1973) are not of available, it is 
noteworthy that no pertinent complaints were noted at the 
time of this follow-up treatment on November 19, 1973, two 
days after the injury.  Moreover, the service medical records 
show her treatment for a condition involving her cervix on 
November 18, 1973.  These outpatient treatment record in the 
days immediately following the accident are not consistent 
with the veteran's history that that she was hospitalized for 
several months.  At a minimum, they argue against chronicity 
at that time.  

On the veteran's separation examination in August 1974, she 
responded "yes" to a question of whether he had now, or had 
ever had, "recurrent back pain."  However, on examination 
the spine was noted to be normal.  Likewise, a VA examination 
in December 1975 noted no back or neck abnormalities.  
Moreover, on her VA claims filed in October 1974 and March 
1977, she did not mention having sustained back or neck 
injuries in service.  In the 1977 claim she specifically 
referred to a skiing accident (although she said the incident 
was in April 1973, at that time, she was stationed at Fort 
Lee, Virginia).  

The first time she mentioned back and neck conditions was in 
a March 1993 claim.  However, this was after a May 1986 car 
accident.  Records of a hospitalization in St. Anthony's 
Medical Center in May 1986, following a car accident, reflect 
that she said that shortly after the collision, she began 
having symptoms including low back pain and neck pain.  The 
pertinent diagnosis were cervical and lumbar sprain.  

In view of this evidence against her contentions, the Board 
finds that her contentions regarding in-service back and neck 
injuries are not credible.  By this, the Board means only 
that her recollections are not correct, not that she is being 
deliberately inaccurate.  As a final matter, the evidence 
does not show that the veteran currently has a chronic back 
or neck disorder.  Without medical evidence of a current 
disability, there can be no service connection.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  Moreover, because 
the Board finds that there is no credible evidence of a neck 
or back injury in service, an examination is not warranted.  
Thus, the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine is inapplicable, 
and the claims must be denied.  38 U.S.C. § 5107(b); see 
Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.


REMAND

In November 2005, a VA examination for mental disorders was 
conducted, which resulted in a conclusion that bipolar and 
possible cognitive disorders came about at the time of 
service.  However, the basis for this opinion is unclear.  In 
this regard, the history provided by the veteran on the 
examination was that she had started having memory problems 
and other psychiatric symptoms such as depression after a ski 
accident which resulted in unconsciousness.  She also said 
that she had been raped by a number of individuals.  A Social 
Work Service evaluation in October 2005 noted that she 
sustained multiple injuries, including head injuries, was in 
a coma, and was raped by multiple men while in a convalescent 
facility.  She said that she was hospitalized after the rapes 
for bipolar affective disorder.  However, none of these 
incidents are corroborated by the service medical records or 
personnel records.  On the other hand, an impression of rule-
out manic-depressive disorder was noted on a VA outpatient 
treatment record dated in April 1976.

A history of a head injury was first mentioned in a February 
1977 claim.  Since then, she has reported the head injury in 
service on many occasions, but service medical records do not 
confirm a head injury, and service connection has been denied 
for head injury residuals.  Although records pertaining to an 
injury, in which she injured her leg in November 1973 at 
Garmisch, Germany, are not available, follow-up records dated 
two days after the injury do not indicate a head injury, or a 
prolonged period of hospitalization as reported by the 
veteran.  

Moreover, the October and November 2005 evaluations were the 
first time the veteran has stated that she was raped in 
service, and there is no corroborating evidence.  Over the 
years since service, the histories provided by the veteran in 
connection with her numerous psychiatric hospitalizations 
have been inconsistent, which diminishes her overall 
credibility.  To further confuse the picture, she has co-
existing primary alcohol and polysubstance abuse, in 
remission on the most recent examination, and a personality 
disorder; service connection may not be granted for these 
conditions.  See 38 C.F.R. §§ 3.301, 3.303 (2008).  In 
addition, she may have a cognitive disorder; although this 
was diagnosed on the November 2005 VA examination, it was 
also noted that a computerized tomography (CT) scan and 
neuropsychological evaluation had been ordered, and should be 
included with the file; neither of these tests is of record.  

Thus, the VA examination is inadequate, but before another 
examination is conducted, additional development of the 
evidence must be undertaken. 

First, although the VA examiner did not diagnose PTSD as a 
result of the reported in-service rapes, this and the 
reported in-service head injuries were the only in-service 
incidents noted by the examiner.  The RO has already 
attempted to obtain verification of the head injury, without 
success.  As to the rape contentions, although PTSD is not at 
issue, the same concerns regarding verification of such an 
incident are present.  Therefore, for the purpose of 
corroborating this apparent precipitating event, the 
procedures applicable to verifying personal assault should be 
followed.  See 38 C.F.R. § 3.304(f)(3).

In addition, the CT scan and neuropsychological testing 
evaluation ordered by the November 2005 examiner should be 
associated with the claims file, if conducted.  The examiner 
also noted that the veteran planned to begin treatment at the 
VA; these treatment records should be obtained.  Finally, 
because the development and action in this issue could affect 
the TDIU issue, that issue must be deferred as well.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA Form 21-0781a, 
Statement in Support of Claim for Service 
Connection for Post Traumatic Stress 
Disorder Secondary to Personal Trauma, and 
request that she complete it with as much 
specificity as possible.  Explain that 
this information is not requested 
regarding PTSD, but simply to provide 
evidence in support of in-service rapes 
that she reported on her VA examinations 
in October and November 2005, which 
provided at least part of the basis of the 
opinion that she had bipolar disorder, due 
to service.  The appellant should also be 
notified that in-service personal assault 
may be corroborated by evidence from 
sources other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in section 3.304(f)(3) 
must be included in the notification to 
the veteran.  If the veteran provides 
information subject to verification, 
attempt to verify this information.  

2.  Obtain the following records from the 
St. Louis VAMC:
* reports of a CT scan and/or 
neuropsychological testing, apparently 
scheduled to be conducted in or after 
October 2005.  
* mental health treatment records dated 
from November 2005 to the present.
If these records are not available, the 
VAMC must explain why (e.g. the test was 
not conducted because it was not 
scheduled, or the veteran did not report).  

3.  Thereafter, schedule the veteran for a 
VA examination by a psychiatrist to 
determine (a) the current diagnosis(es) of 
any psychiatric disorders currently 
present; (b) whether any of these 
conditions had its onset during service 
[see VA outpatient treatment record dated 
in April 1976 for first post-service 
indication of psychiatric complaints]; and 
(c) whether any diagnosed condition is due 
to any events which occurred in service.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  The complete rationale for all 
opinions expressed should be provided, in 
particular, the evidence relied upon for 
the ultimate opinion must be identified.

In would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

4.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claims on appeal, including entitlement to 
a TDIU rating.  If any claim is denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


